NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30174

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00185-JLR

 v.

SAMUEL N. REZENE,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                           Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Samuel N. Rezene appeals from the district court’s judgment and challenges

his conviction for being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Rezene argues that the district court erred by granting the government’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to preclude him from presenting a justification defense. Reviewing de

novo, see United States v. Schoon, 971 F.2d 193, 195 (9th Cir. 1991), we agree

with the district court that, construing the facts in Rezene’s favor, Rezene did not

make a prima facie showing that he had no reasonable legal alternative to

possessing a firearm. See United States v. Perdomo-Espana, 522 F.3d 983, 988

(9th Cir. 2008) (setting forth elements of justification defense). Specifically,

Rezene did not show that seeking the aid of law enforcement was an unreasonable

alternative to gun possession. See United States v. Wofford, 122 F.3d 787, 791 (9th

Cir. 1997) (“Our cases uniformly require the defendant to seek aid from law

enforcement before taking matters into his own hands.”). Rezene argues that his

contacts with law enforcement regarding the violent acts against him show that he

did seek law enforcement help or, alternatively, that doing so would have been

futile. However, the record reflects that rather than seeking the aid of law

enforcement to find the perpetrators, Rezene repeatedly withheld relevant

information from investigators regarding the perpetrators’ identity and motivation.

Moreover, Rezene did not report to law enforcement all of the violent acts against

him. On this record, the district court did not err by precluding Rezene from

asserting a justification defense. See Schoon, 971 F.2d at 195.

      AFFIRMED.




                                          2                                     17-30174